 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a ee ee ee ee a ee ee i ae ee ee <
ORDER
In re SKECHERS USA, INC. 18 Civ. 8039 (NRB)
SECURITIES LITIGATION .
consolidated with
18 Civ. 9510 (NRB)
es ee ee ee xX

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

Oral argument on the pending motion to dismiss will be
heard on January 23, 2020, at 11:00 A.M. at the United States

Court House, 500 Pearl Street, New York, New York, in Courtroom

21A.

SO ORDERED.

Dated: New York, New York
December LF; 2019

 

NAOMI REI BUCHWALD
UNITED STATES DISTRICT JUDGE
